UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 97-6674



EPHRAIN RELIFORD, JR.,

                                            Petitioner - Appellant,

         versus


MICHAEL MOORE, Director of SCDC; ATTORNEY
GENERAL OF THE STATE OF SOUTH CAROLINA,

                                           Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (CA-97-887-3-17BC)


Submitted:   September 11, 1997          Decided:   October 17, 1997


Before RUSSELL, MURNAGHAN, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ephrain Reliford, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant appeals the district court's order denying relief on

his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Accordingly, we deny a certificate of

appealability and dismiss the appeal substantially on the reasoning

of the district court.* Reliford v. Attorney General of South Caro-
lina, No. CA-97-887-3-17BC (D.S.C. May 2, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                            DISMISSED




    *
      We note that Appellant need not seek authorization from this
Court under 28 U.S.C.A. § 2244 (West Supp. 1997) but rather should
exhaust his state court remedies. See In re Vial, 115 F.3d 1192,
1194 n.6 (4th Cir. 1997) (citing Benton v. Washington, 106 F.3d
162, 164 (7th Cir. 1996) (stating that when a § 2254 petition is
dismissed for failure to exhaust state court remedies, courts do
not treat a subsequent petition, after exhaustion, as "a second
petition" under Rule 9(b) of the Rules Governing Section 2254 Cases
in the United States District Courts); Camarano v. Irvin, 98 F.3d
44, 46-47 (2d Cir. 1996) (holding that a petition filed after a
prior petition was dismissed for failure to exhaust state court
remedies is not a "`second or successive' petition within the
meaning of § 2244.")).

                                   2